DETAILED ACTION



The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Quayle Action
2.	This application is in condition for allowance except for the following formal matters: 
 
In Title:
--... PIXEL ARRAY SUBSTRATE WITH NARROW PERIPHERAL AREA AND NARROW BEZEL DESIGN OF DISPLAY PANEL ...--. 

In Specification:
In abstract and specification: “… multiplexer ..." should be changed to --... demultiplexer ...--. 

In Claims:
In line 2 of claim 1: “… a substrate, having a display area; ..." should be changed to --... a substrate having a display area; ...--; 
In line 10 of claim 1: “… a first multiplexer ..." should be changed to --... a first demultiplexer ...--;  
In line 12 of claim 1: “… a second multiplexer ..." should be changed to --... a second demultiplexer ...--;  
In line 13 of claim 1: “… the first multiplexer ..." should be changed to --... the first demultiplexer ...--;  
In line 14 of claim 1: “… the second multiplexer ..." should be changed to --... the second demultiplexer ...--;  
In line 4 of claim 2: “… the first multiplexer ..." should be changed to --... the first demultiplexer ...--;  
In line 5 of claim 2: “… the second multiplexer ..." should be changed to --... the second demultiplexer ...--;  
In line 1 of claim 3: “… the first multiplexer ..." should be changed to --... the first demultiplexer ...--;  
In lines 2-3 of claim 3: “… the second multiplexer ..." should be changed to --... the second demultiplexer ...--;  
In line 2 of claim 12: “… a substrate, having a display area; ..." should be changed to --... a substrate having a display area; ...--; 
In line 10 of claim 12: “… a first multiplexer ..." should be changed to --... a first demultiplexer ...--;  
In line 12 of claim 12: “… a second multiplexer ..." should be changed to --... a second demultiplexer ...--;  
In lines 14-15 of claim 12: “… the first multiplexer ..." should be changed to --... the first demultiplexer ...--;  
In line 15 of claim 12: “… the second multiplexer ..." should be changed to --... the second demultiplexer ...--;  
In line 19 of claim 12: “… the first part has ..." should be changed to --... wherein the first part has ...--;  
In line 3 of claim 14: “… the first multiplexer ..." should be changed to --... the first demultiplexer ...--;  
In line 4 of claim 14: “… the second multiplexer ..." should be changed to --... the second demultiplexer ...--;  
In line 1 of claim 15: “… the first multiplexer ..." should be changed to --... the first demultiplexer ...--; and 
In line 3 of claim 15: “… the second multiplexer ..." should be changed to --... the second demultiplexer ...--.  
Appropriate correction is required.


Allowable Subject Matter
3.		Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record, Lee (U.S. Pub. No. US 2016/0232837 A1) and Xing (U.S. Pub. No. US 2018/0197456 A1), either singularly or in combination, does not teach the limitation “wherein an electrical resistivity of the first connecting line and the second connecting line is greater than an electrical resistivity of the first signal lines and the second signal lines” in combination of other limitations of claim 1 and claim 12, respectively.

Lee (U.S. Pub. No. US 2016/0232837 A1) is cited to teach demultiplexers disposed along an edge of the display region and compliant to the outline of the display panel, however Lee does not teach electrical resistivity/conductivity of connecting lines and signal lines.
Xing (U.S. Pub. No. US 2018/0197456 A1) is cited to teach the conductivity of each of the plurality of TFT switches in each of the plurality of switch sets, in which the conductivity of the switch set linearly strengthens from the middle to the two terminals of the plurality of laterally arranged switch sets, however Xing does not teach electrical resistivity/conductivity of connecting lines and signal lines. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
4.		Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Inquiry

5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691